United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY INSEPCTION SERVICE, Zeeland, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0457
Issued: August 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 27, 2018 appellant, through counsel, filed a timely appeal from a
December 3, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish greater than 10
percent permanent impairment of the left upper extremity, for which he previously received a
schedule award.
FACTUAL HISTORY
On March 23, 2015 appellant, then a 57-year-old consumer safety inspector, filed a
traumatic injury claim (Form CA-1) alleging that on March 22, 2015 he injured his left hip, left
shoulder, neck, and head when he slipped and fell on ice inside a cooler while in the performance
of duty. He stopped work on March 22, 2015 and returned to his regular employment on
March 26, 2015. On May 3, 3015 appellant began working with restrictions. OWCP accepted the
claim for left shoulder strain, a left rotator cuff sprain, cervical radiculopathy, neck strain, a left
hip contusion, a left forearm ulnar nerve injury, and left shoulder bursitis.
An electromyogram (EMG) performed on September 3, 2015 revealed findings “most
consistent with a left C7-8 cervical radiculopathy with some ongoing axon loss.”
Appellant underwent two OWCP authorized surgeries. On October 26, 2015 he underwent
an anterior cervical discectomy and fusion due to a C4-5 cervical disc herniation. On March 1,
2017 appellant underwent a subacromial decompression, bursectomy, and distal clavicle excision
of the left shoulder.
In an impairment evaluation dated June 20, 2017, Dr. Peter E. Metropoulos, an osteopath
Board-certified in occupation medicine and environmental medicine, discussed appellant’s history
of injury. On examination he found a decrease in grip strength of the hand bilaterally,
symmetrically decreased motor strength, a loss of sensation in the C7 and C8 nerve roots, and
possible thenar muscle atrophy on the left. Dr. Metropoulos further found pain in the shoulders
bilaterally with reduced range of motion (ROM) on the left side. He diagnosed intermittent
bilateral upper extremity paresthesia at the C7 and C8 dermatomal distribution, upper extremity
weakness, cervical neck pain due to a disc herniation causing myelomalacia of the spinal cord, left
shoulder pain following a subacromial decompression and acromioclavicular resection, low back
pain, bilateral hip pain, and left elbow tenderness. Dr. Metropoulos opined that appellant had not
yet reached maximum medical improvement (MMI) for his left shoulder condition. He noted that
an EMG had revealed changes consistent with C7 and C8 left radiculopathy. Dr. Metropoulos
determined that appellant had two percent permanent impairment of the left sacroiliac joint
according to Table 16-4 on page 512 of the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).3 He further found two
percent permanent impairment of the left lower extremity due to his left hip contusion, two percent
permanent impairment of the left lower extremity due to sacroiliac pain, and two percent
permanent impairment of the left upper extremity due to his left elbow contusion. Referencing
The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition (The
Guides Newsletter July/August 2009), Dr. Metropoulos found nine percent permanent impairment
3

A.M.A., Guides (6th ed. 2009).

2

due to a motor deficit at both C7 and at C8 and three percent permanent impairment due to a
sensory deficit at both C7 and C8. He combined the impairment ratings to find 23 percent
permanent impairment of each upper extremity and four percent permanent impairment of the left
lower extremity.
On August 2, 2017 appellant filed a claim for a schedule award (Form CA-7).
In a development letter dated August 10, 2017, OWCP notified appellant of the criteria for
an impairment evaluation and requested that he submit a report from his attending physician
addressing whether he had reached MMI and providing an impairment rating pursuant to the sixth
edition of the A.M.A., Guides. It afforded him 30 days to submit the necessary evidence.
In a report dated August 15, 2017, Arthur S. Harris, a Board-certified orthopedic surgeon
serving as an OWCP district medical adviser (DMA), reviewed the June 20, 2017 impairment
evaluation from Dr. Metropoulos and opined that appellant had four percent permanent
impairment of each upper extremity due to pain and impaired sensation at C7 and C8 under The
Guides Newsletter. He further found 12 percent permanent impairment of the left shoulder
following a distal clavicle excision according to Table 15-5 on page 403 of the A.M.A., Guides.
Dr. Harris noted that Dr. Metropoulos had not provided ROM measurements for the left shoulder
and that he was thus unable to calculate the extent of any impairment due to reduced motion. He
found two percent permanent impairment of the left elbow due to a strain, which he combined to
find 17 percent permanent impairment of the left upper extremity. Regarding the lower
extremities, Dr. Harris found two percent permanent impairment of the left hip. He concluded that
appellant had 4 percent permanent impairment of the right upper extremity, 17 percent permanent
impairment of the left upper extremity, and 2 percent permanent impairment of the left lower
extremity.
In a letter dated October 10, 2017, OWCP requested that Dr. Metropoulos review the
DMA’s report and advise whether he concurred with his findings. It further asked that he provide
ROM measurements for the left shoulder and an updated impairment rating.
In an addendum report dated November 6, 2017, Dr. Metropoulos indicated that he had not
rated appellant’s left shoulder impairment as he was not at MMI at the time of the prior
examination. He disagreed with the DMA’s finding that there was no objective evidence
demonstrating cervical radiculopathy of the upper extremities, noting that he had found motor
weakness, decreased hand strength, and likely muscle atrophy. Dr. Metropoulos further indicated
that EMG testing performed September 3, 2015 had revealed left C7 and C8 radiculopathy and
that a magnetic resonance imaging (MRI) study had documented spinal stenosis at multiple levels.
He related, “To reiterate, the original report noted in the objective portion that there was evidence
of motor weakness including but not limited to decreased strength in hand gripping along with
likely muscle atrophy in the upper extremity and decreased motor strength to the shoulders with
strength at grade 4+/5+.” Citing Table 1 of The Guides Newsletter, Dr. Metropoulos opined that,
after application of grade modifiers, appellant had nine percent permanent impairment of each
upper extremity due to motor deficit at C7 and nine percent permanent impairment of each upper
extremity due to motor deficit at C8. He further found three percent impairment of each upper
extremity due to sensory deficit at both C7 and C8. Dr. Metropoulos combined his impairment
determinations to find that appellant had 23 percent permanent impairment of the left upper

3

extremity and 21 percent permanent impairment of the right upper extremity. He further found
four percent permanent impairment of the left lower extremity.
On November 18, 2017 Dr. Harris noted that Dr. Metropoulos had found that appellant had
not reached MMI for his left shoulder condition. He disagreed with Dr. Metropoulos that he had
documented weakness of the upper extremities originating in a spinal nerve root. Dr. Harris
recommended a second opinion examination.
On December 4, 2017 OWCP referred appellant to Dr. Emmanuel Obianwu, a Boardcertified orthopedic surgeon, for a second opinion examination.
In a report dated February 19, 2018, Dr. Obianwu discussed appellant’s complaints of
intermittent numbness radiating into his left upper extremity. He advised that electrodiagnostic
studies showing C7 or C8 radiculopathy did not demonstrate impairment absent clinical
correlation. Dr. Obianwu opined that appellant had obtained MMI. On examination, he measured
left shoulder abduction of 170 degrees, adduction of 30 degrees, flexion of 160 degrees, extension
of 40 degrees, external rotation of 60 degrees, and internal rotation of 70 degrees. Dr. Obianwu
found no atrophy of the parascapular muscles or biceps, good strength of the left shoulder, and a
negative Speed’s test. He advised that appellant had no sensory deficits “of any significance in
the upper extremities, certainly not any which conform to any dermatomal pattern. The deep
tendon reflexes are equal bilaterally. No weakness of any groups of muscles is identified.”
Dr. Obianwu further found no evidence of lumbosacral neuritis. He diagnosed a left partial rotator
cuff tear, rotator cuff tendinitis of the left shoulder, and a soft tissue injury of the left buttocks.
Dr. Obianwu noted that appellant had undergone a resection of the left clavicle at the time of his
March 1, 2017 surgery, but opined that it was unrelated to his employment. He opined that
appellant had seven percent permanent impairment due to loss of ROM of the left shoulder using
Table 15-34 on page 475 of the A.M.A., Guides. Dr. Obianwu further determined that appellant
had seven percent left shoulder impairment using the diagnosis-based impairment (DBI) method.
He identified the diagnosis as rotator cuff tear using Table 15-5 on page 402, the Shoulder Regional
Grid. Dr. Obianwu applied grade modifiers and found seven percent permanent impairment of the
left upper extremity due to appellant’s shoulder injury. He related, “I do not see any impairment
of parts of the upper extremity brought about by the pathology in the spine. The mere fact that an
electrodiagnostic study reveals a radiculopathy does not immediately confer disability or
impairment to the left upper extremity.”
On March 10, 2018 Dr. Harris reviewed the evidence of record and applied the tables and
provisions of the A.M.A., Guides to Dr. Obianwu’s findings. He noted that Dr. Obianwu had
found seven percent left upper extremity impairment due to reduced ROM of the left shoulder and
no impairment of the upper extremity due to cervical radiculopathy. Dr. Harris opined that
appellant had no impairment due to cervical radiculopathy pursuant to The Guides Newsletter as
he did not have “any neurologic deficit in the upper extremity consistent with cervical
radiculopathy….” For the left shoulder, he identified the diagnosis as residual rotator cuff
difficulty following an excision of the distal clavicle using Table 15-5 on page 403 of the A.M.A.,
Guides, which yielded a default value of 10 percent. Dr. Harris further found three percent
permanent impairment for loss of shoulder flexion, one percent impairment for loss of extension,
one percent impairment due to loss of shoulder adduction, and two percent impairment for loss of
internal rotation, for a total impairment due to reduced ROM of seven percent. He advised that

4

using the DBI method yielded the greater impairment, and thus found 10 percent permanent
impairment of the left upper extremity.
By decision dated March 29, 2018, OWCP granted appellant a schedule award for 10
percent permanent impairment of the left upper extremity. The period of the award ran for 31.2
weeks from February 19 to September 25, 2018.
On April 5, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
A telephonic hearing was held on September 17, 2018. Counsel noted that Dr. Obianwu
had not rated appellant’s distal clavicle impairment as he found it was not employment related,
even though it was part of his authorized surgery. He further argued that there was a conflict in
medical opinion.
By decision dated December 3, 2018, OWCP’s hearing representative affirmed the
March 29, 2018 decision. She found that Dr. Obianwu’s opinion represented the weight of the
evidence and established that appellant had no radiculopathy or neuritis of the upper or lower
extremities supporting a schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulation,5 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. FECA, however, does
not specify the manner in which the percentage loss of a member shall be determined. The method
used in making such a determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of the
A.M.A., Guides, published in 2009.6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning Disability

4

Supra note 2.

5

20 C.F.R. § 10.404.

6
For decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides is used. A.M.A., Guides, (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6 (March 2017); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
7

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

5

and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class of
diagnosis (CDX), which is then adjusted by grade modifiers based on functional history (GMFH),
physical examination (GMPE), and clinical studies (GMCS).9 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10 Evaluators are directed to provide reasons
for their impairment choices, including the choices of diagnoses from regional grids and
calculations of modifier scores.11
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
diagnosis-based sections are applicable.12 If ROM is used as a stand-alone approach, the total of
motion impairment for all units of function must be calculated. All values for the joint are
measured and added.13 Adjustments for functional history may be made if the evaluator
determines that the resulting impairment does not adequately reflect functional loss and functional
reports are determined to be reliable.14
Regarding the application of ROM or DBI methodologies in rating permanent impairment
of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”15 (Emphasis in the original.)

8

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
9

Id. at 494-531.

10

Id. at 411.

11

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

12

A.M.A., Guides 461.

13

Id. at 473.

14

Id. at 474.

15

FECA Bulletin No. 17-06 (May 8, 2018); V.L., Docket No. 18-0760 (issued November 13, 2018).

6

Neither FECA nor its regulations provide for a schedule award for impairment to the back
or to the body as a whole.16 Furthermore, the back is specifically excluded from the definition of
organ under FECA.17 The sixth edition of the A.M.A., Guides does not provide a separate
mechanism for rating spinal nerve injuries as impairments of the extremities. Recognizing that
FECA allows ratings for extremities and precludes ratings for the spine, The Guides Newsletter,
Rating Spinal Nerve Extremity Impairment Using the Sixth Edition (July/August 2009) (The
Guides Newsletter) offers an approach to rating spinal nerve impairments consistent with sixth
edition methodology. For peripheral nerve impairments to the upper or lower extremities resulting
from spinal injuries, OWCP procedures indicate that The Guides Newsletter is to be applied.18
FECA provides that if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an examination.19
For a conflict to arise the opposing physicians’ viewpoints must be of “virtually equal weight and
rationale.”20
ANALYSIS
The Board finds that the case is not in posture for decision.
In a report dated June 20, 2017, appellant’s attending physician, Dr. Metropoulos,
diagnosed bilateral upper extremity paresthesia from the C7 and C8 dermatomal distribution, upper
extremity weakness, cervical pain, left shoulder pain, low back pain, and left elbow tenderness.
On examination he found reduced grip strength of the hands, a loss of motor strength, reduced
sensation from the C7 and C8 nerve roots, and possible left atrophy at the thenar muscle.
Dr. Metropoulos found that appellant had not yet achieved MMI for his left shoulder condition.
For the cervical condition, he applied the provisions of The Guides Newsletter and found three
percent permanent impairment at both C7 and C8 for loss of sensation of each upper extremity and
nine percent permanent impairment at both C7 and at C8 due to a motor deficit. Dr. Metropoulos
further found two percent permanent impairment of the left upper extremity due to an elbow
contusion, two percent permanent impairment of the left lower extremity due to a left hip
contusion, and two percent permanent impairment of the left lower extremity due to left sacroiliac
pain.
In a supplemental report dated November 9, 2017, Dr. Metropoulos opined that a physical
examination had demonstrated objective evidence of radiculopathy, including muscle weakness,
decreased hand strength, and possible muscle atrophy. He also noted that an EMG study revealed
C7 and C8 left radiculopathy. Dr. Metropoulos again rated appellant’s cervical radiculopathy
16

See J.L., Docket No. 18-1380 (issued May 1, 2019). FECA itself specifically excludes the back from the
definition of organ. 5 U.S.C. § 8101(19).
17

5 U.S.C. § 8101(19).

18

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010). The
Guides Newsletter is included as Exhibit 4.
19

5 U.S.C. § 8123(a); see A.G., Docket No. 18-0815 (issued January 24, 2019).

20

See A.G., id.

7

using The Guides Newsletter. He combined his impairment determinations to find that appellant
had 23 percent permanent impairment of the left upper extremity and 21 percent permanent
impairment of the right upper extremity. Dr. Metropoulos further found four percent permanent
impairment of the left lower extremity.
In a report dated February 19, 2018, Dr. Obianwu, an OWCP referral physician, found that
appellant had reached MMI for all conditions. He found no evidence of cervical radiculopathy on
examination, noting that EMG evidence of radiculopathy was insufficient to show impairment
without clinical correlation. Dr. Obianwu indicated that an examination failed to demonstrate
sensory deficits in any dermatomal pattern, muscle weakness, or a motor deficit. He further found
on evidence of lumbosacral neuritis. Dr. Obianwu found that appellant had seven percent
permanent impairment of the left shoulder due to reduced motion. He alternatively found seven
percent of the left shoulder using the DBI method due to his rotator cuff tear.
On March 10, 2018 Dr. Harris concurred with Dr. Obianwu’s finding of no impairment
due to cervical radiculopathy and seven percent permanent impairment of the left upper extremity
using the ROM method. He rated appellant’s left upper extremity impairment using the DBI
method and found 10 percent permanent impairment due to his distal clavicle excision.
As noted above, if there is a disagreement between an employee’s physician and an OWCP
referral physician, OWCP will appoint a referee physician or impartial medical specialist who shall
make an examination.21 The Board finds that there is an unresolved conflict in the medical
evidence between Dr. Metropoulos and Dr. Obianwu regarding whether appellant has obtained
MMI for his left shoulder condition,22 whether he has a permanent impairment of the upper
extremities due to cervical radiculopathy (left lower extremity), the extent of any upper extremity
impairment, and whether he has a permanent impairment of the left lower extremity due to his
accepted conditions. Therefore, the case must be remanded to OWCP for referral of appellant to
an IME for resolution of the conflict in medical opinion evidence in accordance with 5 U.S.C.
§ 8123(a).23 After such further development as OWCP deems necessary, it shall issue a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

21

G.W., Docket No. 19-0063 (issued June 21, 2019).

22

If the independent medical examiner (IME) physician finds that appellant has reached MMI for the left shoulder
accepted condition, an analysis of the extent and percentage of permanent impairment of the left upper extremity shall
be performed in accordance with FECA Bulletin No. 17-06.
23

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the December 3, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: August 16, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

